DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-16 are pending.
2.	The IDS filed 1/8/21 has been considered.
3.	The disclosure is objected to because of the following informalities:
Paragraph [0023]- the description makes reference to “FIGs 1A and 1B”; however, there are no drawings labelled as FIG. 1A or FIG. 1B.  
Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 8, at line 2 “the remote system” lacks antecedence since there is no prior recitation of a remote system in either base claims 1 or 6 (see claim 7 which provides support).
B.	As per claim 9, at line 2 “the remote system” lacks antecedence since there is no prior recitation of a remote system in either base claims 1 or 6 (see claim 7 which provides support).
5.	Claims 1-16 are distinguishable over the prior art.  As per claims 1 and 12, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least one or more wayside units configured to form a work zone network using UWB signals and to obtain ranging information to a train traversing a track relative to the work zone based on UWB communications with a train-mounted unit whereby the wayside units use the ranging information to notify the train and/or the work zone (claim 1) or a train-mounted unit which communicates via UWB with one or more wayside units placed on or near a track traversed by the train whereby the train-mounted unit supports ranging based on the UAW communications with the one or more wayside units and operates cooperatively to support worker protection functions in a work zone.  Dependent claims 2-11 and 13-16 are distinguishable for at least the same reasons. 
6.	The claimed invention appears to improve upon the worker protection system of parent application S.N. 15/078427 (now U.S. Patent No. 10,179,595) which uses sensors to detect approaching vehicles (see for example patent claim 20).  The distinguishing features noted above were added to the instant application via CIP as well as subject matter provided in the provisional application of the instant application.  A related patent (U.S. Patent No. 10,737,709), which claims priority to the same parent application noted above, uses UWB for wireless communications between the train-mounted unit and the wayside units, but does claim using the UWB communications for obtaining ranging information relative to the train traversing a track in a work zone.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
● CN107650949A- UWB-based communication system on a train; vehicle to vehicle communications which includes train position and speed.
● US20170320507 (Denny et al.)- train detection and warning system for roadway personnel working on railway track; personnel alert devices.
● US20170015336 (Bartek)- rail warning system with wireless devices to warn workers in a work zone near track.
● US20150060608 (Carlson et al.)- UWB communications used in collision warning system for trains (earlier filed application by one or more of the inventors).
● US20140104081 (Cross et al.)- system to notify rail worker and train operator as train approaches work area; USB wireless communications and GPS info (Fig. 1).
● Ceccarelli et al. (Design and implementation of real-time wearable devices for a safety-critical track warning system)- wearable safety devices for track warning system; uses train presence detector, GPS info and wireless communications to alert workers in the area of the track (Figure 1).
● Hwang et al. (Development of Wireless Communication-based Safety Equipment for
Protection of Trackside Maintenance Workers)- uses two-way RF communications between trains and workers to alert the train operator of worker presence and to alert the worker regarding the train.
● Jiang et al. (Ultra-Wide Band technology applications in construction: a review)- discussion of UWB technology in general and various applications of use, including construction zones.
	None of the above references, alone or in combination, disclose or reasonably suggest the distinguishing features of the claimed invention as noted above.
7.	Claims 1-7 and 10-16 are allowed.  Claims 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661